Citation Nr: 0511562	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  95-39 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral 
hip/pelvis disabilities.

2.  Entitlement to service connection for arthritis, to 
include the joints of the legs, back, and neck.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION


The veteran had active service from September 1959 to 
December 1960.

This appeal comes before the Board of Veterans Appeals 
(Board) from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In this decision, the RO denied entitlement to 
service connection for bilateral hip/pelvis disabilities, 
arthritis (to include the joints of the leg, back, and neck), 
sinusitis, and a psychiatric disability (to include post-
traumatic stress disorder (PTSD)).  During the pendency of 
this appeal, the veteran changed his residence to the State 
of California.  His claims file was transferred to the RO in 
Los Angeles, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Appellate review of the veteran's claims at this time would 
be premature.  In April 2004, the veteran requested a hearing 
before a traveling Veterans Law Judge (VLJ) from the Board.  
The Board remanded this case in July 2004 so that such a 
hearing could be scheduled.  The veteran was notified of his 
scheduled hearing in February 2005 by a letter issued in 
early January 2005.  However, this letter was mailed to the 
veteran at an incorrect address.  The letter was mailed to an 
address in North Hills, CA, rather than Northridge, CA.  
Accordingly, the veteran thereafter failed to report for this 
hearing.  While the Board sincerely regrets the delay, in 
order to afford the veteran due process the case must be 
remanded for an appropriate hearing to be scheduled.

The claim is REMANDED for the following:

Schedule the veteran for a hearing before 
a traveling Veterans Law Judge, in 
accordance with applicable law.  The 
veteran must be provided notice of the 
scheduled hearing at his correct address 
of record, as noted on his Statement in 
Support of Claim, dated April 14, 2004.  A 
copy of the notification should be 
incorporated into the claims folder.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 



